Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 12 December 1821
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


            My dear Grandpapa
            
              Washington
              Dec. 12th 1821
          After a great many inquiries I have at length discovered two copies of Cardelli’s busts of Mr Madison and Mr Monroe which I think I shall be able to obtain for you; as the lady in whose possession they are, seems not averse to the idea of parting with them—upon a second examination I am by no means so well pleased with these busts, as when I saw them at Montpellier, I think now that they are both caricature likenesses, but if you wish it I can obtain them for you, I believe, for ten dollars each—the bust which Cardelli took of you, might also be had for the same price, but this, I think is decidedly bad and unlike the original which we saw at Monticello under the hands of the artist—The city has been uncommonly dull since my arrival, there have been but few private parties, and these are no places of public amusement—Mrs Monroe’s unsociable temper closes the President’s House against females except on the drawing-room nights, and these will not commence this year, until after the first of January—Mrs Adams does not seem popular here, I imagine in consequence of her insisting upon receiving the first visit. M. & Mde de Neuville are universal favorites, indeed I am told that no foreigners have ever been as generally beloved, they entertain a great deal of company, and their parties are considered the most pleasant that are given in the city—they have a numerous train of attendants, no less than eight young men attached, in some way to the mission, and going by the general name of “attachès.” french is becoming almost as much a language of society as english, the foreign ministers and their attendants all speak it; the senators & representatives of Louisiana, some of them amongst the most fashionable people here, make use of the two languages indifferently, it is really becoming entirely necessary to understand and speak them both:—In Congress they are as yet, I believe, employed in making preparations for what is to come, organizing committees, receiving petitions &c; it is thought that it will be late in the Session before the debates become at all interesting—Gen. Jackson’s affair whenever that is brought upon the carpet will probably excite some commotion; I heard a young member say in a jesting way, “we intend to make a Warren Hastings business of it.” I am sure I do not know where they would find a Sheridan; I fear we shall have a great many talkers and few reasoners, according to custom. the re-election of Mr Pinkney to the Senate gives an Orator there, but in the lower house I do not know what distinguished men they have except Mr Lowndes. South Carolina sends a youth of high promise, a Mr McDuffee, but he is quite young, not more than six or seven and twenty, and untried, with the disadvantage of having been announced. It was Mde Geoffrin—who said the whole world might be divided into “Trompeurs, trompès, & trompettes” the friends of Mr McDuffee have been literally the third, they may find themselves the second in their own persons, and the first as far as regards others.—the election of a Chaplain for the house of representatives, has made some noise; and the preference given to a Unitarian, Mr Sparks of Baltimore, (whom you will recollect the author of an able work in explanation of the Unitarian principles) will be a “stumbling block and rock of offence” for all the worshippers of the three Gods, by whatever names they may chuse to call themselves—the progress of Unitarianism is too evident to be disavowed; I have met with several persons openly professing themselves of that sect, and it’s concealed strength cannot be estimated except by the circumstance of a church which we see rising boldly from the ground, bearing the name of Unitarian, and which I have little doubt will be well filled, as soon as it is in a situation to receive those who will flock to it’s banners.—Adieu my dear Grandpapa, I will wait to hear from you before I conclude the bargain for the busts, I believe I can have them whenever I please, and as I am the only applicant, there is no danger of their being appropriated by another. Aunt Randolph desires me to offer her respects to you, and I hope you need no assurance of the entire and devoted attachment of your most affectionate Grand daughter.
            
          —Ellen W. Randolph—Given to me at EdgehillE. R. D.